USDC IN/ND case 4:18-cv-00065-JVB-JEM document 83 filed 09/02/20 page 1 of 2


                          UNITED STATES DISTRICT COURT
                          NORTHERN DISTRICT OF INDIANA
                         HAMMOND DIVISION AT LAFAYETTE

JAMES LARKIN,                     )
          Plaintiff,              )
                                  )
     v.                           )                 CAUSE NO.: 4:18-CV-65-JVB-JEM
                                  )
MARK SEVIER, MAJOR CORNETT,       )
BRADFORD, TALBOTT, EKINS, KRAUSE, )
BACH, LT. ARMSTRONG, HALLORAN,    )
BOREN, ANDREW, and RYAN,          )
           Defendants.            )

                                   OPINION AND ORDER

       James Larkin, a prisoner without a lawyer, is proceeding in this case on three claims: (1)

against Lt. Ekins in his individual capacity for compensatory and punitive damages for using

excessive force against him on April 10, 2018, by repeatedly pepper spraying him while he was

locked in his cell in violation of the Eighth Amendment; (2) against Sgt. Bradford, Sgt. Talbott,

Officer Krause, Officer Bach, Officer Ryan, Lt. Armstrong, and Lt. Ekins in their individual

capacities for compensatory and punitive damages for using excessive force against him on April

10, 2018, by beating him in the head, face, and body while he was unarmed and subdued in

violation of the Eighth Amendment; and (3) against Sgt. Bradford, Sgt. Talbott, Officer Krause,

Officer Bach, Officer Ryan, Lt. Armstrong, and Lt. Ekins in their individual capacities for

compensatory and punitive damages for failing to intervene to stop other officers from assaulting

him on April 10, 2018, in violation of the Eighth Amendment. (Op. & Order 4-5, ECF No. 11;

Order, ECF No. 42).

       Larkin has filed a Plaintiff’s Motion for Summary Judgment [DE 79] against the

defendants. Summary judgment must be granted when “there is no genuine dispute as to any

material fact and the movant is entitled to judgment as a matter of law.” Fed. R. Civ. P. 56(a). A
USDC IN/ND case 4:18-cv-00065-JVB-JEM document 83 filed 09/02/20 page 2 of 2


genuine issue of material fact exists when “the evidence is such that a reasonable [factfinder] could

[find] for the nonmoving party.” Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248 (1986). To

determine whether a genuine issue of material fact exists, the court must construe all facts in the

light most favorable to the non-moving party and draw all reasonable inferences in that party’s

favor. Heft v. Moore, 351 F.3d 278, 282 (7th Cir. 2003).

       A party asserting that a fact cannot be or is genuinely disputed must support the
       assertion by:
               (A) citing to particular parts of materials in the record, including
               depositions, documents, electronically stored information,
               affidavits or declarations, stipulations (including those made for
               purposes of the motion only), admissions, interrogatory answers,
               or other materials; or
               (B) showing that the materials cited do not establish the absence or
               presence of a genuine dispute, or that an adverse party cannot
               produce admissible evidence to support the fact.

Fed. R. Civ. P. 56(c)(1). Here, Larkin has not cited to materials in the record showing the

undisputed facts entitle him to judgment – nor can he. Seven staff reports describe the incident as

a necessary and appropriate use of force because Larkin was refusing orders and actively fighting

the correctional officers. (Resp. Pl.’s Req. Produc. 32-28, ECF No. 72). Though none of those are

sworn statements, Larkin cannot object that they “cannot be presented in a form that would be

admissible in evidence.” Fed. R. Civ. P. 56(c)(2). Federal Rule of Evidence 602 permits a person

to testify about facts within their personal knowledge and each of those statements describe events

within the personal knowledge of those staff.

       For these reasons, the Court hereby DENIES Plaintiff’s Motion for Summary Judgment

[DE 79].

       SO ORDERED on September 2, 2020.

                                                  s/ Joseph S. Van Bokkelen
                                                  JOSEPH S. VAN BOKKELEN, JUDGE
                                                  UNITED STATES DISTRICT COURT

                                                 2
